AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                   FILED
                                                                                                        OCT 3 0 2019
                                     UNITED STATES DISTRICT C
                                            SOUTHERN DISTRICT OF CALIFORN
              UNITED STATES OF AMERICA                                JUDGMENT IN A mtIM.~U-JCA.l~-...:;:.;;;---....
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                                V.
                BRETT MICHAEL ALBEE (1)
                                                                         Case Number:        3:13-CR-02939-JAH

                                                                      Gretchen C. VonHe lms
                                                                      Defendant's Attorney
REGISTRATION NO.                 39531-298
•-
THE DEFENDANT:
IZ!   admitted guilt to violation of allegation(s) No.      1,2,3,4

D
                                                           ------------- after denial of guilty.
      was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
                                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime
                                   Control Act)

               2                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                   Act)

               3                   nv8, Failure to be truthful and/or follow instructions

               4                 nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                 Act)
      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      October 18. 2019
                                                                      Date of Imposition of Sentence
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 BRETT MICHAEL ALBEE (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:               3:13-CR-02939-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   5 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                 3: 13-CR-02939-JAH
